Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 23, 1996, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress the evidence which was recovered from him after his arrest. Considering the totality of the circumstances, *376including the descriptions given by the robbery victims and the information provided by a cab driver who transported the suspects after the robbery, the police had reasonable suspicion to justify the stop and ensuing frisk of the defendant (see, People v Martinez, 80 NY2d 444; People v De Bour, 40 NY2d 210; People v Zingale, 246 AD2d 613; People v Johnson, 244 AD2d 573). Ritter, J. R, Santucci, Altman and Krausman, JJ., concur.